NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted September 20, 2017* 
                               Decided September 21, 2017 
                                              
                                          Before 
 
                             MICHAEL S. KANNE, Circuit Judge 
                              
                             ILANA DIAMOND ROVNER, Circuit Judge 
                                   
                             DAVID F. HAMILTON, Circuit Judge 
                              
 
No. 17‐1886 
 
MICHAEL LENZ,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Eastern District of 
                                                   Wisconsin. 
      v.                                            
                                                   No. 16‐C‐977 
ROBERT W. BAIRD & CO., INC.,                        
      Defendant‐Appellee.                          C. N. Clevert, Jr., 
                                                   Judge. 
                                             
                                        O R D E R 
        
       Michael Lenz sued the manager of his retirement account, Robert W. Baird & 
Co., Inc., for allegedly violating the Fourth and Fifth Amendments by complying with a 
demand from the Internal Revenue Service. The IRS’s demand, called a “notice of levy,” 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).  
No. 17‐1886                                                                          Page 2 
 
required Baird to pay Lenz’s unpaid tax bill by withdrawing money from his retirement 
account. In the district court, Lenz claimed that Baird should not have honored the 
demand and that Baird violated a federal tax provision by paying taxes on this 
distribution from his account. The district court granted Baird’s motion to dismiss the 
complaint for failure to state a claim upon which relief could be granted. Third party 
asset‐holders like the defendant, the judge explained, are immune from liability for 
payments made to the IRS arising from a notice of levy. See 26 U.S.C. § 6332(e). Three 
weeks later Lenz moved for relief from the judgment. He contended that it was invalid 
because the district judge had senior status and therefore, according to Lenz, lacked 
authority to decide the case. See FED. R. CIV. P. 60(b)(3), (4). The judge denied Lenz’s 
motion.  
         
        On appeal Lenz raises three principal arguments, all meritless. He first maintains 
that Baird may not raise its statutory immunity as an affirmative defense in a motion to 
dismiss. He is wrong. A court may dismiss a complaint “when the factual allegations in 
the complaint unambiguously establish all the elements of the defense.” Hyson USA, 
Inc. v. Hyson 2U, Ltd., 821 F.3d 935, 939 (7th Cir. 2016). Lenz pleaded himself out of court 
by alleging that Baird responded to the notice of levy by withdrawing money from his 
retirement account after the IRS demanded payment of delinquent taxes and giving the 
money to the IRS. A suit based on these allegations is blocked by 26 U.S.C. § 6332(e). 
This law states that  
        [a]ny person in possession of . . . property . . .  subject to levy upon which 
        a levy has been made who, upon demand by the [IRS], surrenders such 
        property. . . to the [IRS] . . . shall be discharged from any obligation or 
        liability to the delinquent taxpayer . . . with respect to such property . . . 
        arising from such surrender or payment. Id. 
         
        Lenz also urges that the district court erred by concluding that Baird could honor 
the levy without a court order. We disagree. The levy is a provisional remedy 
accommodating the government’s need to collect taxes efficiently, and it did not 
“require any judicial intervention.” United States v. Nat’l Bank of Commerce, 472 U.S. 713, 
720 (1985) (internal citation and quotation marks omitted). 
         
        Lenz finally contends that because of the district judge’s senior status, he lacked 
authority to decide the case. The district judge correctly rejected this argument. In 
accordance with 28 U.S.C. § 294(b), he had authority to continue performing his judicial 
No. 17‐1886                                                                       Page 3 
 
duties during this case’s proceedings and therefore lawfully continued to act under his 
judicial commission. See Williams v. Decker, 767 F.3d 734, 743 (8th Cir. 2014).   
        
       We have considered Lenz’s other arguments, and none has merit. 
        
                                                                                AFFIRMED.